Per Curiam.
Defendant pled guilty to larceny of property exceeding the value of $100 in violation of MCLA § 750.356 (Stat Ann 1969 Cum Supp § 28.588). On January 16, 1968, the trial court sentenced defendant to a 3 to 5 year prison term.
Defendant appealed as of right and filed a brief contending that the plea was not accepted in con*645formity with GCR 1963, 785.3(2) and MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058). The people have filed a motion to affirm. GCR 1963, 817.5(3).
A review of the record demonstrates that the plea was properly accepted.
Motion to affirm is granted.